Citation Nr: 1738836	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  11-29 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from June 1948 to June 1950, September 1950 to July 1957, and from October 1957 to February 1969.  He was a recipient of the Purple Heart and the Combat Infantryman Badge.  He served in the Republic of Vietnam (Vietnam) during the Vietnam War.  The Veteran died in February 1991.  The Appellant is the Veteran's surviving spouse.

This matter is on appeal from a rating decision in July 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.
 
This matter was most recently before the Board in November 2016, at which time the claim of service connection for the cause of the Veteran's death was reopened and remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Appellant's claim so that she is afforded every possible consideration.

The Appellant claims that service connection for the cause of the Veteran's death is warranted.  She maintains that the Veteran served in Vietnam and that as a result, he was exposed to Agent Orange and developed colon cancer which resulted in his death.  

In this case, the Veteran was diagnosed with gastritis in May 1958 and was noted to have epigastric pain in October 1959.  Post-service, in January 1972, the Veteran was again diagnosed with gastritis.  In August 1990, the Veteran was found to have colon cancer.  The record contains lay statements from the Veteran's friends and from the Appellant that describe the Veteran's continuous stomach pains since his military discharge.

In November 2016, the Board remanded the claim for a medical opinion addressing the etiology of the Veteran's terminal colon cancer.  The VA examiner was asked to address STRs and post-service medical evidence documenting stomach pain.  The Board, however, did not point out specific complaints of stomach pain in the post-service record in August 1977 and March 1981, and the examiner did not appear to consider such records in rendering an opinion.  

VA examiner was also asked to address the lay evidence of continuous stomach complaints since active service.

In a January 2017 opinion, a VA examiner opined that there was no evidence in the medical literature confirming any relationship between exposure to Agent Orange and the development of colon cancer.  While the Board is satisfied with this response, other aspects of the opinion remain deficient.  Specifically, while it was concluded that the in-service epigastric pain and gastritis diagnosis would not "be the etiology of any type of colon cancer years after leaving service" the examiner did not explain the basis for this conclusion and did not expressly explain why the complaints of stomach pain since service would not be relevant to a diagnosis of colon cancer.  The Board is not allowed to render medical judgments and thus cannot act on any medical opinions that fail to contain a clear rationale.  Moreover, as noted above, the examiner did not appear to consider post-service stomach complaints made in August 1977 and March 1981.  Accordingly, an additional opinion should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims folder to an examiner (other than the January 2017 VA examiner) for a comprehensive review of the record and an opinion as to the relationship, if any, between the Veteran's active military service and his death due to colon cancer.  The examiner is requested to review the claims folder, to include this remand and all prior remands.

Specifically, the physician should address whether it is at least as likely as not (50 percent probability or more) that the Veteran's colon cancer (from which he died from) began during his active military service or is otherwise related to his active military service.  As the prior examination satisfactorily addressed whether the terminal cancer was due to herbicide exposure, this question no longer needs to be addressed. 

In rendering the requested opinion, the physician should specifically address and discuss the lay statements by the Appellant, the Veteran's Purple Heart and Combat Infantryman Badge, his diagnosis of gastritis in service in May 1958, his epigastric pain in service in October 1959, his post-service diagnosis of gastritis in December 1971, and post-service complaints of stomach pain reflected in August 1977 and March 1981 treatment records.

The report should include the complete rationale for all opinion(s) expressed. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If an opinion cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond.


2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claim must be readjudicated.

If the claim remains denied, a supplemental statement of the case must be provided to the Appellant and her representative, and after the Appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

